Third District Court of Appeal
                               State of Florida

                          Opinion filed July 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2337
                        Lower Tribunal No. 16-6419
                           ________________


                              Marie Courtin,
                                  Appellant,

                                     vs.

     Homeowners Choice Property & Casualty Insurance
                      Company,
                                  Appellee.

     An Appeal from the Circuit Court for Miami-Dade County, Pedro P.
Echarte, Jr., Judge.

      Giasi Law, P.A., and Melissa A. Giasi and Erin M. Berger (Tampa), for
appellant.

     Kubicki Draper, P.A., and Caryn L. Bellus and G. William Bissett and
Barbara E. Fox, for appellee.


Before FERNANDEZ, C.J., and GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.